DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see P. 6 Section A, filed 05/12/2021, with respect to the rejection of Claims 1-2 and 4-9 under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The 112(b) rejection of Claims 1-2 and 4-9 has been withdrawn. 
Applicant’s arguments, see B, filed 05/12/2021, with respect to the rejection of Claims 5 have been fully considered and are persuasive.  The 112(d of Claims 5 and 6 has been withdrawn. 
Applicant’s arguments, see P. 7, filed 05/12/2021, with respect to t have been fully considered and are persuasive.  The 35 U.S.C. § 102 of Claims 1-2 has been withdrawn. 
Applicant’s arguments, see P. 75 – P. 8 Par. 2, filed 05/12/2021, with respect to t3 have been fully considered and are persuasive.  The 35 U.S.C. § 103 of Claims 1, 4-6, and 8 has been withdrawn. 

Allowable Subject Matter
Claims 1-2, 4-6, 8-9 and 15-16 are allowed.
The invention of Claim 1 is a method for heating a sheet metal blank or a formed sheet metal component above the austenitizing temperature, comprising: setting a dew point of a furnace atmosphere from -15°C to 15°C in order to control a formation of a loosely adhering oxide skin on the 
Steins et al. (US-9194034-B2), hereinafter Steins, is the closest prior art of record. Steins teaches a method of processing a steel plate (Col. 2 L. 34-35) including heating above the austenitization temperature at 700-950°C (Col. 2 L. 61-62) which constitutes the claimed heating a sheet metal blank or a formed sheet metal component above the austenitizing temperature. Steins further teaches the dew point of the furnace being between -30 and 0°C (Col. 3 L. 66-67) which overlaps the claimed setting a dew point of a furnace atmosphere from -15 to 15°C.
Steins does not teach or suggest measuring the emissivity during the furnace passage and controlling the dew point as a function of the emissivity in such a way that a target emissivity of the sheet metal is achieved.
Claims 2, 4-6, 8-9 and 15-16 are allowed due to dependence upon Claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736